Frank Bobbitt McGregor
                                                                Trust, Doris McGregor,




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 8, 2014

                                  No. 04-13-00471-CV

             MILLICAN DPC PARTNERS, LP and Peach Creek Partners Ltd,
                               Appellants

                                            v.

               Frank Bobbitt MCGREGOR Trust, Doris McGregor, Trustee,
                                   Appellees

                    From the 85th District Court, Brazos County, Texas
                            Trial Court No. 12-001688-CV-85
                     Honorable Jimmy Don Langley, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court